DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumikawa (JP 2014/224410 A).
Regarding claim 1, Izumikawa discloses a periphery monitoring device for a working machine (see figures 1-18) comprising:

A vehicle (see excavator of figures 2-3) , comprising:

a traveling body (61, see figure 2) on which a device (63, see figure 2) is mounted;

a driver seat (considered the seat in cabin, cabin as shown in figure 2) arranged on one side (considered the left side of the excavator with the cabin, as shown in figure 3B) in a width direction of the traveling body (see figure 3B);

a first sensor (considered stereo cameras 6 mounted on the shovel of the excavator, see paragraph 0149 of provided machine translation, also see figure 1) that outputs a signal corresponding to a distance to an obstacle located on the other side in the width direction (see paragraph 0029);

a controller (control unit 1, see figure 1); and

a display (5, see figure 1),

wherein the controller displays an obstacle display image (see figures 15-16B) including a first object (see figures 15-16B) that represents the vehicle stored in a memory (considered memory of the controller) and a second object (see figures 15-16B) that represents an obstacle detected by the first sensor on the display, and

the distance between the first object and the second object corresponds to the distance detected by the first sensor (see paragraphs 0150-0151).

Regarding claim 2, See paragraphs 0150-0151 of provided machine translation.
Regarding claim 3, See paragraphs 0032 and 0125 of provided machine translation.
Regarding claim 7, See paragraph 0010 of provided machine translation.
Regarding claim 9, See paragraphs 0023-0024 of provided machine translation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa (JP 2014/224410 A) in view of Kiyota et al. (US Publication 2018/0258616 A1).
Regarding claim 4, Izumikawa does not explicitly disclose the controller receiving an enlargement instruction and displaying an enlarged image.
Kiyota et al. (from here on just referred to as Kiyota) discloses surrounding monitoring system for a working machine (see figures 11A-11B) and teaches of providing an enlarged view to the monitoring system of a working machine to determine the representative position of object detected by the monitoring system (see paragraph 0095).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the vehicle of Izumikawa by providing the controller the ability to enlarged view of object detected by the controller, to determine the representative position of object detected by the monitoring system as taught by Kiyota.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa (JP 2014/224410 A) in view of Kawamata (JP 2017/142585 A).
Regarding claim 5, Izumikawa does not explicitly disclose generating a warning sound when distance to obstacle is less than threshold distance.
Kawamata teaches of providing an alarm sound when an object is detected by a detection unit (130) to alert an operator (paragraph 0030 of provided translation). 
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the vehicle of Izumikawa by providing an alarm sound to warn an operator, to provide an alarm sound as taught by Kawamata.
Allowable Subject Matter
Claims 6 and 8 are objected as none of the prior art of record discloses or teaches the subject matter of these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/